Mr. Chief Justice Hollebich delivered the opinion of the court: On or about the fifth day of June, A. D. 1935, the claimant delivered one hundred and fifty (150) gallons of kerosene oil to the Lincoln State School and Colony at Lincoln, Illinois, pursuant to the order of the Department of Public Welfare of the respondent. In September of 1935, the claimant submitted to the Lincoln State School and Colony, a statement for the merchandise so sold and delivered, in the total amount of Fourteen Dollars and Ten Cents ($14.10), plus Twenty-nine Cents ($.29) sales tax; with the request that the same be paid. Such statement was not passed for payment for the reason that the same was not furnished in triplicate. By the time triplicate copies of the statement were obtained and presented, the appropriation out of which the claim should have been paid, had lapsed, and it therefore became necessary for the claimant to file its claim in this court, which it did on June 29, 1936. There was no unreasonable delay on the part of the claimant in presenting its claim. No objection is made to the reasonableness of the charge made for the merchandise, and no reason is suggested why the respondent should not pay for the same. However, the item of Twenty-nine Cents ($.29) for so called “Sales Tax” cannot be allowed. The tax in question is a Retailers ’ Occupational Tax, and is not a tax on merchandise sold, and such item must therefore be rejected. Award is therefore entered in favor of the claimant for the sum of Fourteen Dollars and Ten Cents ($14.10).